Per Curiam:
The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulate to reduce the judgment as entered by deducting therefrom the amount of interest, so as to make the verdict the sum of 11,943.68; in which event the judgment as so modified and the order appealed from should be affirmed, without costs. Present — Ingraham, P. J.„ Laughlin, Clarke, Scott and Miller, JJ. Laughlin, J., dissented and voted to reverse judgment and order new trial. Judgment and. order reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulate to reduce judgment as stated in memorandum per curiam, in which event judgment as modified and order affirmed, without costs. Settle order on notice.